Citation Nr: 1501881	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 30 percent for service-connected post-operative resection of malignant schwannoma, right upper arm.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1985 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision (issued in January 2009) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the record.  In February 2012, the Board remanded this matter for additional development and medical inquiry.  

The record consists of paper and electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the October 2012 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  

2.  Prior to July 25, 2008, the evidence of record indicates that the Veteran's right upper arm neurological disorder caused mild incomplete paralysis in his arm, but not moderate incomplete paralysis.     

3.  Since July 25, 2008, the evidence of record has not indicated that the Veteran's right upper arm neurological disorder caused severe incomplete paralysis in his arm.




CONCLUSIONS OF LAW

1.  Between July 25, 2007 and July 25, 2008, the criteria for a 20 percent rating, for a service-connected right upper arm neurological disorder, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8614 (2014).  

2.  Since July 25, 2008, the criteria for a rating in excess of 30 percent, for a service-connected right upper arm neurological disorder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8614 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied on appeal by way of correspondence to the Veteran between October 2008 and September 2009.  The RO informed him of his duty and the VA's duty for obtaining evidence.  In addition, the correspondence met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim addressed in this decision was readjudicated in the October 2012 SSOC of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA obtained the Veteran's STRs.  VA included in the record post-service VA treatment records.  VA offered assistance to the Veteran in obtaining private medical evidence that may pertain to his claim.  VA afforded the Veteran VA compensation examination into his claim, which was requested by the Board in the February 2012 remand.  Incidentally, VA substantially complied with the remand directives by obtaining additional VA evidence, and providing the VA compensation examination.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in October 2011.  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and remanded the claim development and examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Claim for an Increased Rating

In January 1991, the Veteran claimed service connection for residuals of post-operative resection of malignant schwannoma, right upper arm.  In a September 1991 rating decision, the RO granted service connection, and assigned a 10 percent evaluation under Diagnostic Code 8715 for neurological residuals of the in-service schwannoma and surgery.  38 C.F.R. § 4.124a.  The Veteran did not appeal that decision.  38 C.F.R. § 20.200.

On July 25, 2008, VA received the Veteran's claim for increased rating for his right upper arm neurological disability.  In the December 2008 rating decision on appeal, the RO denied the claim.  During the appeal period, in an October 2012 rating decision, the RO assigned a 30 percent rating, effective the date of claim on July 25, 2008.  The Veteran continues to seek a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this decision, the Board will consider whether a higher rating has been warranted from July 25, 2007 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A claimant's specific occupation is not for consideration under the Rating Schedule.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When the evidence supports the claim or is in relative equipoise, the claimant prevails in either event.  Alemany v. Brown, 9 Vet. App. 518 (1996).  When a fair preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The upper right arm disorder has been rated under Diagnostic Code (DC) 8614 and DC 8715 of 38 C.F.R. § 4.124a.  The radial nerve is addressed under DC 8614 while the median nerve is addressed under DC 8715.  In the January 1991 rating decision granting service connection, and in the December 2008 rating decision on appeal, the RO chose to rate the Veteran's disorder under DC 8715.  In the October 2012 rating decision granting an increased rating to 30 percent, the RO chose DC 8614.  

The Veteran is right handed so his major upper extremity is his right arm.  For the major extremity, a 20 percent rating is warranted for mild incomplete paralysis under DC 8614 while a 10 percent rating is warranted for mild incomplete paralysis under DC 8715.  Under each DC, a 30 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a. 

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

Under DC 8614, complete paralysis of the radial nerve would be indicated by symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip (total paralysis of the triceps occurs only as the greatest rarity).

Under DC 8715, complete paralysis of the medial nerve would be indicated by symptoms such as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of left thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The evidence in this matter consists of the Veteran's lay assertions, VA treatment records dated between 2008 and 2012, and VA medical reports dated in August 2008, November 2008, and August 2012.  

The Veteran was rated as 10 percent disabled between July 25, 2007 and July 25, 2008, and as 30 percent disabled since then.  The Board will address these two periods separately below.  

	Between July 25, 2007 and July 25, 2008 

No evidence of record indicates at least moderate incomplete paralysis during this period.  In fact, no evidence dated during this period addresses the severity of the disorder.  Nevertheless, an increased rating is warranted.  

During this period, the Veteran was rated as 10 percent disabled for mild incomplete paralysis under DC 8715.  In fairness to the Veteran, his disorder should be rated under the DC utilized by the RO in the October 2012 rating decision granting an increased rating - i.e., DC 8614, which addresses the radial nerve and which authorizes a 20 percent rating for mild symptomatology (compared to the 10 percent authorized under DC 8715).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

As such, a higher rating of 20 percent is warranted between July 25, 2007 and July 25, 2008.   

	From July 25, 2008

Since July 25, 2008, the Veteran has been rated as 30 percent disabled for moderate impairment of the radial nerve in the right arm.  As will be detailed below, the evidence dated since July 25, 2008 does not indicate either total or severe incomplete paralysis in the right upper extremity.  Thus, the evidence below does not support the assignment of an increased rating.  

VA treatment records dated between 2008 and 2012 note the Veteran's complaints of pain, and pain medication he used to treat his pain.  

The August 2008 VA report discussed the Veteran's complaints of "tingling" pain from the elbow into the right hand including each of the fingers.  The Veteran described intermittent paresthesias, weakness, and a history of dropping objects.  The examiner noted intact light touch and pinprick sensation, normal (2) deep tendon reflexes in the right upper arm, and negative results on the following tests - Hoffman's, clonus, Spurling's, Tinel's (wrist), Neer's, and Hawkin's.  The examiner noted positive results on Tinel's (elbow) and Phalen's.  The report indicated that the Veteran underwent a nerve conduction test, but would not proceed with an electromyogram test due to his pain.  The testing indicated normal results in the median and ulnar nerves but indicated "slowing of the conduction velocity across the elbow."  The examination revealed an abnormal study, and revealed evidence of a right ulnar motor mononeuropathy at the elbow.             

The October 2008 "out-based" VA examination (report dated in November 2008) noted the Veteran's complaints of constant, daily, aching pain from the shoulder to the hand, flare ups, weakness, and tingling.  On examination, the examiner noted normal motor function, no muscle wasting, no atrophy, no loss of motor control, and no joint involvement.  The examiner diagnosed the Veteran with compression and neuralgia of the right median/ulnar nerve.

The August 2012 VA compensation examination report (included in the claims file pursuant to the Board's February 2012 remand directive seeking additional medical inquiry and commentary) noted the Veteran's complaints of pain.  The examiner stated that the Veteran did not have a shoulder or an arm disorder.  The examiner found full and normal range of motion in the right shoulder and elbow without pain, and found full and normal muscle strength in the right shoulder, elbow, biceps, wrist, and hand.  The examiner noted no muscle atrophy, and noted no trophic changes on the Veteran's skin.  The examiner noted normal biceps, triceps, and brachioradialis reflexes.  

The August 2012 VA examiner explained that the Veteran's symptoms were limited to a peripheral nerve disorder related to the in-service schwannoma removal and subsequent radiation therapy.  The examiner found normal sensation in the shoulder and forearm area, but noted decreased light touch sensation in the fingers of the right hand.  The examiner stated that the disorder caused mild intermittent pain, mild paresthesias, and mild numbness.  The examiner characterized impairment of the radial, median, and ulnar nerves as mild incomplete paralysis, and found normal sensation in the musculocutaneous, circumflex, and long thoracic nerves.  

The August 2012 VA examiner expressly found the Veteran with no functional impairment in his right upper extremity that would interfere with his ability to work.  The examiner specifically discussed that the Veteran was then employed as a dialysis nurse.  According to the report, the Veteran did not then indicate that the symptoms significantly interfered with his ability to work as a nurse.  The examiner stated that the Veteran's role was more sedentary and that the mild neuropathy would not affect his work.  The examiner closed the opinion by stating that the right upper arm nerve disorder "does not render him unable to secure and follow substantially gainful employment."       

The Board finds this report and opinion to be of particular probative value regarding the nature of the Veteran's nerve disorder because it was issued pursuant to the Board's February 2012 remand, it is based on extensive neurological testing, it reflects clinical data in the claims file dated during the appeal period, and it is supported by an explanation of why the Veteran's disorder is mild to moderate in degree of severity.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In sum, the August 2012 examination report, in conjunction with the August and October 2008 VA reports, demonstrates that the Veteran's disorder is wholly  sensory in nature.  There has been no objective evidence of record showing that the Veteran is significantly impaired by his disorder.  Rather, the medical evidence indicates the opposite, that the Veteran has normal muscle strength, normal reflexes, no atrophy, no trophic changes (besides a service-connected scar not at issue in this decision), and no joint impairment.  Based on this evidence, a rating in excess of 30 percent is unwarranted since July 25, 2008.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

The Board has also considered the applicability of other DCs that apply to right upper extremity peripheral nerve disorders.  In particular, the Board has reviewed DC 8616.  This DC addresses neuritis for the ulnar nerve which, accordingly to the August 2012 VA examination, manifested mild incomplete paralysis.  38 C.F.R. § 4.124a.  This provision would not lead to a higher rating, however, because moderate incomplete paralysis is rated as 30 percent disabling, as it is under the currently utilized DC 8614.    

Further, the Board finds an additional, or separate, rating unwarranted here.  In rating disabilities, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Veteran is currently in receipt of a 30 percent evaluation for peripheral neuropathy symptoms he experiences in his right arm.  Separately evaluating him under the median, radial, and ulnar nerves would be pyramiding.  To do so would be to evaluate separately the same functional impairment, or the same manifestation of a disability - i.e., the Veteran's sensory discomfort in his right arm.  This would result in a clear violation of the prohibition on pyramiding.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (separate ratings warranted for arthritis in the foot and arthritis in the back).  

In rendering this decision, the Board notes that it has considered the Veteran's lay statements, particularly those he offered in the October 2011 hearing.  The Veteran is competent to comment on observable symptoms such as pain and limitation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is competent to attest to symptoms he or she may observe or sense, such as pain and limitation of motion).  During the hearing, the Veteran stated that he experienced pain, numbness, weakness, and a tingling sensation in his right arm, and indicated that the symptoms interfered with his ability to practice nursing, particularly when inserting needles.  The Veteran's statements are of probative value because they are observable.  Moreover, his apparent medical background as a nurse adds weight to his insights.  However, the more probative evidence of record is found in the three VA examinations by physicians, who indicate that the Veteran's impairment is wholly sensory, and that it causes mild to no functional impairment that would impact his employability.  Furthermore, the Veteran's statements are limited to an extent because the actual nature of his impairment concerns an internal disorder of the neurological system, the nature of which is best determined by thorough medical evaluation, rather than by subjective assessment.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question, the results of the August 2008, October 2008, and August 2012 VA examinations are of greater evidentiary value.  

In any event, the staged rating assigned in this matter contemplates the effect discomfort may have on the Veteran's employment inasmuch as the assigned schedular rating since July 2007 has contemplated functional impairment.  It must be kept in mind that the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  He has been rated for the demonstrated mild to moderate right arm nerve impairment, which he may experience in his life generally, or while working.    

In sum, a 20 percent rating is warranted between July 25, 2007 and July 25, 2008.  To this extent, the Board finds a higher rating warranted.  Since July 25, 2008, a rating in excess of 30 percent is not warranted.  Indeed, the preponderance of the evidence is against any additional increased rating here.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's right arm nerve disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.124a.  Further, the Veteran did not manifest the symptomatology that would have warranted a schedular rating higher than that granted here.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still not be warranted.  The evidence does not demonstrate that the right arm nerve disorder has resulted in hospitalizations, or has caused marked absence from work.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for the disorder since service, and though he testified that he experiences certain symptoms during employment, he is nevertheless capable of working full time.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is assigned the 30 percent rating for the nerve disorder in the right arm, a 10 percent rating for a painful scar related to the schwannoma removal and treatment, and a 0 percent rating for another scar on the right arm.  The evidence does not indicate that the service-connected right arm nerve disorder results in further disability when looked at in combination with the service-connected scars.  The Veteran has clearly indicated pain related to a scar on the arm, but the preponderance of the evidence indicates that the scar has no functional effect on the nerve disorder, or on the function of the right arm in general.      

Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right arm nerve disorder.  38 C.F.R. § 4.71a.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case the evidence does not indicate that the Veteran is unemployable.  Further, during the Board hearing, the Veteran and his representative indicated that they were not claiming entitlement to a TDIU.  


ORDER

Entitlement to a higher disability rating of 20 percent, for service-connected post-operative resection of malignant schwannoma, right upper arm, is granted between July 25, 2007 and July 25, 2008, subject to laws and regulations governing the payment of monetary awards.     

From July 25, 2008, entitlement to a rating in excess of 30 percent, for service-connected post-operative resection of malignant schwannoma, right upper arm, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


